             Case 1:20-cv-03462-CM Document 4 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL A. SLATER
                                  Petitioner,
                      -against-                                         1:20-CV-3462 (CM)

 S. ECKERT, Superintendent, Wende                                       TRANSFER ORDER
 Correctional Facility,
                                  Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated in the Wende Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging his 1989 conviction in

the County Court, Sullivan County. 1 The Court transfers this action to the United States Court of

Appeals for the Second Circuit for the reason set forth below.

       Petitioner seeks to challenge the legality of his 1989 Sullivan County conviction. The

Court’s records show that he previously filed a § 2254 habeas corpus petition challenging the

same conviction and that that petition was denied on the merits. See Slater v. Senkowski, ECF

7:95-CV-1273, 10, 11, 12. Because Petitioner’s previous petition was denied on the merits, the

present petition is a second or successive § 2254 petition. See Graham v. Costello, 299 F.3d 129,

133 (2d Cir. 2002).

       Before a second or successive § 2254 habeas corpus petition can be filed in a federal

district court, authorization from the appropriate court of appeals is required. 28 U.S.C.




       1
           Petitioner has paid the filing fee to bring this petition.
           Case 1:20-cv-03462-CM Document 4 Filed 06/10/20 Page 2 of 2



§ 2244(b)(3)(A). Petitioner must therefore move in the United States Court of Appeals for the

Second Circuit for permission to pursue the present petition. 2

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. In the interest of justice, the Court transfers this action to the United States Court

of Appeals for the Second Circuit. See 28 U.S.C. § 1631; Liriano v. United States, 95 F.3d 119,

122-23 (2d Cir. 1996). This order closes this action. If the Court of Appeals authorizes Petitioner

to proceed in this matter, he shall move to reopen this action under this civil docket number.

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253(c).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    June 10, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Any motion to the Court of Appeals must show that: (A) the claim being raised by the
petition “relies on a new rule of constitutional law, made retroactive to cases on collateral review
by the Supreme Court, that was previously unavailable,” § 2244(b)(2)(A); or (B) “the factual
predicate for the claim could not have been discovered previously through the exercise of due
diligence,” and “the facts underlying the claim, if proven and viewed in light of the evidence as a
whole, would be sufficient to establish by clear and convincing evidence that, but for
constitutional error, no reasonable factfinder would have found the applicant guilty of the
underlying offense.” § 2244(b)(2)(B)(i)-(ii).

                                                  2
